Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 02/28/2022, in response to the rejection of claims 1-11 from the non-final office action, mailed on 11/26/2021, by amending claims 1, 3, 5-7, 9-10; canceling claim 4; and adding new claim 21, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 12-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein the one or more level sensor ports is a plurality of level sensor ports, and plurality of level sensor ports are all distributed…” of Claim 9 should be “wherein the one or more level sensor ports are a plurality of level sensor ports, and the plurality of level sensor ports are all distributed…”.

(2) The “wherein the one or more level sensor ports is a plurality of level sensor ports” of Claim 10 should be “wherein the one or more level sensor ports are a plurality of level sensor ports”.

Appropriate correction is required.

Claim Interpretations
(1) In regards to the “solids” across the claim list,
In the response to the claim objection of the previous OA, mailed on 11/26/2021, the applicants assert the term is to refer to sublimation material in a solid form and used throughout the specification.
Therefore, the term in the claim will be examined as a “solid”, not plural form “solids”.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein each of the one or more level sensors measures the quantity of the sublimation solid in each solids support” of Claim 1 is not clear, because of the new limitation “a plurality of solids supports”, recited with the “one or more level sensors” and “one or more level sensor ports”.

When the one sensor is defined, it is not clear how to measure the quantity in each of the plurality of solids support with the only one sensor?
Does it mean the one sensor is moved from one support to the other support?

For the purpose of examination, it will be examined inclusive of “a plurality of level sensors” and “a plurality of level sensor ports”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al. (US 20050006799, hereafter ‘799).
Regarding to Claim 1, ‘799 teaches:
Vaporizer delivery ampoule ([0001]), and Vapor from material in a solid state may be delivered to a process chamber by heating the material ([0005], the claimed “A solids delivery ampoule”);
A container 300 and a lid 306 (Fig. 3, [0140], the claimed “comprising: an ampoule body and a lid defining an interior space”);
A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “the interior a plurality of solids supports, each solids support configured to support a quantity of a sublimation solid”);
An outlet coupling 392 ([0140], the claimed “a vapor outlet port”);
Any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner ([0158], note see examples of the level sensors, such as an optical or infrared level sensor, an ultrasonic level sensor, a capacitive level sensor, and/or a rocker switch, [0058]. Further, when a level sensor, such as ultrasonic level sensor, a capacitive level sensor, a rocker switch, is used, it is well-known that the lid has a port such that the sensor extends through the port, for instance, see [0084] of US 20080179767, hereafter ‘767, cited in IDS, and also see ‘767 cited below, thus the lid of ‘799 intrinsically has a port for the known sensor, the claimed “one or more level sensor ports; and one or more level sensors, each of the one or more level sensors extending through the one or more level sensor ports into the interior space”).

‘799 may not explicitly teach the “wherein each of the one or more level sensors measures the quantity of the sublimation solid in each solids support”.

However, ‘799 teaches plural holders 310-360 ([0059]), and also teaches plural partitioned spaces (Fig. 6). Each holder itself and also each partitioned space, both clearly read into “each solids supports of the plurality of supports”. Further, ‘799 teaches one or more optical and/or infrared sensors ([0159], therefore, it is obvious that other 

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured that each of the plural sensors of ‘799 measures a level of the material in each corresponding holder of the plural holders or each corresponding space of the plural partitioned spaces of ‘799, for the purpose of helping identify when the holder or space is empty or near empty of material to be vaporized.

Regarding to Claim 2,
‘799 teaches an optical or infrared level sensor, and an ultrasonic level sensor, a capacitive level sensor, and/or a rocker switch ([0158], the claimed “wherein the one or more level sensors are selected from a reed switch sensor, an optical sensor, an ultrasonic sensor, a capacitance sensor, an infrared sensor, or a radar sensor”).

Regarding to Claim 5,
‘799 teaches holder 620 may define a support surface 621 and have a sidewall 622 along the perimeter of support surface 621, a sidewall 625 along the perimeter of an opening through which a tube for gas introduction may extend, and a plurality of walls, such as walls 627 and 628 for example, that extend between sidewall 622 and sidewall 625 to partition support surface 621 into multiple regions over which material to plurality of solids supports are spaces in a tray defined by one or more dividers”).

Regarding to Claim 6,
‘799 teaches A holder for one or more embodiments may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow through the holder. A holder for one embodiment may have at any suitable one or more locations any suitable number of one or more passageways through which gas may flow from below the holder and over and/or through material supported by the holder (Fig. 5, [0102], see tubes 317, 318, 327, 328, the claimed “further comprising one or more vent tubes configured to convey vapor upwards from the at least one of the plurality of solids supports”).

Regarding to Claim 7,
‘799 teaches A plurality of holders 310, 320, 330, 340, 350, and 360 ([0059]), and any suitable number of one or more holders may be used for one or more embodiments to help support material in an interior region of a container ([0065], the claimed “wherein the plurality of solids supports are a plurality of trays”).

Regarding to Claim 8,
‘799 teaches an inlet coupling 391 may be coupled to tube 305 to help regulate the introduction of gas into container 300 ([0140]), and a carrier gas is introduced into the container ([0156], the claimed “further comprising a carrier gas inlet”).

Regarding to Claims 9-10,
‘799 teaches one or more optical and/or infrared sensors ([0159], note other level sensor also can be in plural, emphasized again, ‘799 clearly teaches plurality of sensors).
Therefore, in ‘799, use of plurality of sensors is an obvious matter, this means, when the plurality of level sensors are used, the container also inherently has plurality of sensor ports on the container, as a result, the plural sensor ports clearly has at least one arrangement form of the plural sensors.
This clearly reads all the limitations “wherein the one or more level sensor port is one or more level sensor ports, and the one or more level sensor ports are all distributed” of Claim 9 except the “along one straight line”, and “wherein the one or more level sensor port is one or more level sensor ports, and the one or more level sensor ports are all distributed such that the one or more level sensor ports” of Claim 10, except the “do not form one straight line”.

However, unless ‘899 specifically discloses the straight arrangement form, a person of ordinary skill in the art would have obviously considered that all other arrangements of the plurality of sensor ports clearly belongs to at least the “not straight form”, because all the arrangement forms excluding the “straight form” intrinsically belongs to the “not a straight form”. This clearly teaches the undisclosed feature of the Claim 10.

.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘799 in view of Siegele et al. (US 20020038676, hereafter ‘676).
Regarding to Claim 3,
‘799 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches and the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor.

‘676 is analogous art in the field of chemical delivery system (abstract). ‘676 teaches a bulk container 20 is provided with a metallic level sensor assembly 21 including a metallic level sensor 39 preferably comprised of a two pole reed switch triggered by a metallic float 24 ([0067]), and Metallic float 24 contains a fixed magnet 23 and is held captive on a hollow metallic shaft 28 ([0068]).

 reed switch sensor, as the level sensor of ‘799, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 11,
‘799 teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner and to signal such identification in any suitable manner ([0158]), and also ‘676 teaches a control unit 40 to supervise and control the refill operation and to monitor the level of the bulk container ([0049]).
Herein, because action of the signal receiving and action of determining the empty or near empty of materials are controlled by a controller, which includes an automatic controller by a computer or manual controller by an operator, it is obvious that the controller would have commended an action of replacing or refilling the container based on the signal (this clearly reads into the claimed “further comprising a controller configured to: receive a level signal from each of the one or more level sensors; and determine whether the solids delivery ampoule is to be replaced based on the level signals received from each of the one or more level sensors”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘799 in view of ‘676 and Zorich et al. (EP 1006219, filed in IDS, hereafter ‘219).

The teaching of ‘676 was discussed in the claim 3 rejection above, thus it teaches the same limitation of claim 21 as the claim 3, “wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on a surface of the quantity of sublimation solid measured by the level sensor”.

‘799 further teaches vaporizer 110 comprises structure to define a mesh ([0051]).

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added additional mesh, into the vaporizer of ‘676, for the purpose of improving the directing of the gas, and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.

‘799 and ‘676 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 21: wherein the one or more level sensors each is a reed switch sensor comprising a magnetic disc, a mesh, and a rod, wherein the rod includes one or more reed switches, the magnetic disc rests on the mesh, and the mesh rests on a surface of the quantity of sublimation solid measured by the level sensor.

Again, ‘799 teaches metallic float 24 contains a fixed magnet 23 ([0068]).



Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have arranged the additional mesh of ‘799, between the metallic float having the magnet and the surface of the material in the vaporizer, for the purpose of reducing direct contact between the float and the material surface, thus minimizing possible particulate contamination and material stick on the float.
Further, the installment of the additional mesh is obtained by merely rearranging the mesh at any desired location within the vaporizer. Emphasized again, MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Response to Arguments
Applicants’ arguments filed on 02/28/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the rejection of claim 1, the applicants argue that ‘799 does not appear to disclose a plurality of solids supports where "the one or more level sensors nd last paragraph of page 7. 
This argument is found not persuasive.
The examiner maintains ‘799 teaches the claimed feature.
‘799 clearly teaches plural holders 310-360 ([0059]), and also teaches plural partitioned spaces (Fig. 6). Each holder itself and also each partitioned space, both clearly read into “each solids supports of the plurality of supports”.
‘799 further teaches any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner ([0158]).
Therefore, a person of ordinary skilled in the art would have measured quantity in each support by each of the plural level sensors, which is positioned close to the corresponding holder or space.

The applicants further argue that ‘799 does not require the use of a sensor port as recited in claim 1, because ‘799 may use the referenced sight glasses to image into the container and "detect radiation from the container to help identify when a solder or a bottom surface of an interior region is empty or near empty of material to be vaporized." Accordingly, ‘799 does not inherently require the use of a sensor port as recited in the Office Action, see the last paragraph of page 7. 
This argument is found not persuasive.
The examiner maintains ‘799 teaches the claimed feature.
Any suitable level sensor may be used to help identify when a holder or a bottom surface of an interior region is empty or near empty of material to be vaporized in any suitable manner”, “An optical or infrared level sensor, for example” and “As other examples, an ultrasonic level sensor, a capacitive level sensor, and/or a rocker switch”.
In other words, ‘799 is not limited into the sight glasses for optical/infrared sensors. Any known level sensor is clearly applicable to the any suitable level sensor of ‘799. The examiner clearly evidenced it with [0084] of US 20080179767 cited in IDS and also ‘767, as a known level sensor teaching the feature of claim 1, see page 5 of the previous OA. Therefore, when the one of the known level sensors is used, the use of the sensor port as recited in the claim is inherently required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.